Citation Nr: 1418824	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO. 11-18 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to June 7, 2011.

2. Entitlement to an initial rating in excess of 30 percent for PTSD, from June 7, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that further development is necessary prior to adjudication of the Veteran's claim.

In June 2009, the Veteran submitted a Form 21-4142 authorizing the release of records from the Birmingham Vet Center.  The claims file contains a request for these record made by the RO in August 2009.  In response to the records request the Vet Center sent an October 2009 letter summarizing the Veteran's PTSD treatment he received at the Center beginning February 2009.  The record does not reflect that a follow up request for the treatment notes themselves was ever dispatched, nor does it reflect that a negative reply with regard to the existence of the treatment records was ever received.  The Board has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (c)(2).  As the Vet Center in Birmingham is a VA facility, remand is necessary to request any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment of the Veteran at the Vet Center in Birmingham, Alabama from February 2009 to the present.  Additionally, obtain any outstanding VA treatment records from the Birmingham VAMC since June 2013.  All development efforts with respect to this directive should be associated with the claims file.

2. If, and only if, additional records are received regarding the Veteran's PTSD, the RO/AMC should obtain a supplemental medical opinion from the October 2012 VA examiner.  If the October 2012 VA examiner is not available, request a medical opinion from another appropriate VA examiner.  If additional examination of the Veteran is deemed warranted by the examiner in order to render the requested opinion, such examination should be scheduled.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, taking into consideration the lay testimony presented by the Veteran at the March 2013 hearing as well as the written statements submitted in support of his claim.  The examiner should address the Veteran's level of occupational and social functional impairment in accordance with VA rating criteria.  The examiner is also asked to provide a Global Assessment of Functioning (GAF) score.

3. Thereafter, re-adjudicate the Veteran's claim with consideration of all of the evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



